                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DENISE M. CARTEGENA,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-734-FtM-99MRM

SALSON LOGISTICS, INC. and
DAVID D. LOYD,

                Defendants.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendant Salson Logistic, Inc.’s Response to Court’s Order

to Show Cause (Doc. 17), and Plaintiff Denise M. Cartegena’s reply (Doc. 21). For the

reasons below, the Court finds that Salson has not met its burden on subject matter

jurisdiction.

        This negligence suit stems from a car accident in Highlands County, Florida.

Cartegena first sued Salson and David D. Loyd in state court for his injuries. (Doc. 9).

Salson removed the case to this Court citing diversity jurisdiction as the basis for subject

matter jurisdiction. (Doc. 1). The Court then ordered Salson to supplement its Notice of

Removal to show why the case (1) should not be remanded for lack of subject matter

jurisdiction; and (2) belongs on the Fort Myers Division. (Doc. 12). Salson has now

complied with the Court’s directive.


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink stops working or directs the user to some other site does not affect the opinion of the Court.
       Because Cartegena’s medical expenses and lost wages total less than $45,000 at

the time of removal, Salson relies on her discovery responses and allegations of

permanent, continuing, and future bodily injury, pain and suffering, disability,

disfigurement, mental anguish, loss of capacity for the enjoyment of life, hospital expense,

and medical treatment to “more likely than not exceed[] the requisite jurisdictional

amount.” (Doc. 17 at 7-8). Salson also states, “[b]ased upon a recent conversation

between counsel for the parties, it appears that the Plaintiff is still undergoing treatment

and that she will be amending her prior discovery answers and/or answering discovery to

be issued by this Defendant in the future to include updated medical bills and records,

including treatment the Plaintiff has undergone in the last few months.” (Doc. 17 at 10).

Plaintiff does not oppose Salson’s estimate that the amount in controversy exceeds

$75,000. (Doc. 21).

       It is well established that parties cannot stipulate to a court’s subject matter

jurisdiction. See Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir.

1985). And this Court must examine its jurisdiction. See Smith v. GTE Corp., 236 F.3d

1292, 1299 (11th Cir. 2001) (stating “because a federal court is powerless to act beyond

its statutory grant of subject matter jurisdiction, a court must zealously insure that

jurisdiction exists over a case, and should itself raise the question of subject matter

jurisdiction at any point in the litigation where a doubt about jurisdiction arises”).

       Using common sense and judicial experience, the Court finds that the record fails

to show the amount in controversy exceeds $75,000 at the time of removal. The generic

list of damages Cartegena alleges typifies a car accident suit and is speculative evidence

on the amount in controversy. And beyond Salson’s say so, the company presents




                                               2
nothing other than the list of damages and discovery responses to make up the difference

for the amount in controversy. See Lowery v. Ala. Power Co., 483 F.3d 1184, 1214 (11th

Cir. 2007) (stating if “evidence is insufficient to establish that removal was proper or that

jurisdiction was present, neither the defendants nor the court may speculate in an attempt

to make up for the notice's failings” (citation and footnote omitted)). This Court must

strictly abide by the removal statutes and must resolve all doubts on jurisdiction for

remand. Because Salson has not satisfied the amount in controversy exceeds $75,000

for subject matter jurisdiction, the Court will remand this case to state court.

       Accordingly, it is now

       ORDERED:

       (1) The above-captioned case is REMANDED to the Twentieth Judicial Circuit in

          and for Lee County, Florida.

       (2) The Clerk of Court is DIRECTED to transmit a certified copy of this Order to the

          Clerk of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

          Florida.

       (3) The Clerk of Court is DIRECTED to terminate pending motions and deadlines

          and close the case.

       DONE and ORDERED in Fort Myers, Florida this 4th day of December 2018.




Copies: All Parties of Record




                                              3
